Citation Nr: 0501021	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
July 1964 and from April 1969 to September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric condition, identified as 
schizophrenia with depressive reaction, and a claim of 
service connection for a psychiatric condition, identified as 
passive-aggressive reaction.  In effect, the veteran seeks to 
reopen previously disallowed claims of service connection for 
a psychiatric disorder, variously classified, and the Board 
now treats the matter as a single issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was evaluated at a VA mental health clinic on 
March 23, 2001.  At that time he stated that he was unwilling 
to try for competitive employment, as he was fearful of 
losing his SSI (Supplemental Security Income) benefit.  SSI 
is a benefit provided by the Social Security Administration 
(SSA).  VA's duty to assist includes obtaining records from 
SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
As those records have yet to be secured, this case must be 
REMANDED to the RO for the following development and 
consideration:  

1.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of all medical records upon 
which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folders.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
claim in light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
an appropriate supplemental statement of 
the case (SSOC) and give him time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




